Title: September 1798
From: Washington, George
To: 




1. Morning—A little lowering with appearances of rain in the Afternoon but not fell here. Mer. 68 in the Morn. &  at N.
 


2. Morning—Clear—Mer. 68. Clear all day—wind fresh at East. Mer. 72 at Night. Mr. White came to dinner.
 


3. Morning Calm & lowering—Mer. 65. Lowering all day with a little misting rain in the afternoon. Mer. 70 at N. In the Morning to breakfast came Genl. Marshall & Mr. Bushrod Washington and to dinner the Atty. Genl. Chas. Lee Mr. Herbert Mr. Keith & Doc. Craik. The last went away.


   
   John Marshall, after serving as one of the three American peace commissioners to France in 1797 had recently returned home to Virginia. GW had invited Marshall to Mount Vernon to urge him to run for Congress as a Federalist for the district around Richmond.



 


4. Morng. Cloudy—Mer. at 69. Clear afterwards. Mer. 80 in the Aftern. & 74 at Night. In the Afternoon Mr. & Mrs. Parks of Fredericksbg. came here.


   
   Mr. and Mrs. Parks were Andrew Parks, a merchant in Fredericksburg, and his wife, Harriot Washington Parks (1776–1822), youngest child of GW’s brother Samuel Washington and his fourth wife Anne Steptoe Allerton Washington. When the topic of their marriage arose in 1796, GW, acting in place of Harriot’s deceased father, assured Parks that if he were “a gentleman

of respectable connexions; and of good dispositions,” and able to support her decently, he would assent to the marriage, declaring: “my wish is to see my niece happy” (GW to Parks, 7 April 1796, DLC:GW; Betty Washington Lewis to GW, 27 Mar. 1796, ViMtvL). GW sent his niece “a great deal of good advice which,” Harriot replied, “I am extremely obliged to you for.” The wedding took place in July 1796 (Harriot Washington Parks to GW, 17 July 1796, DLC:GW).



 


5. Morning clear & Cool—Afternoon clouds, & a light shower. Mer. at  in the Morning 62 at Night. Genl. Marshall & Mr. B. Washington went to a dinner in Alexa. given to the former by the Citizen’s there & returned.


   
   dinner in alexa.: “Every preparation and arrangement for the day was elegant and patriotic. The dinner was served in the best style, and the good humor and conviviality of the company, which was numerous and respectable, gave a zest to the wines, which were of the best quality. The Toasts . . . were accompanied by a number of patriotic songs, and discharges from the train of Artillery, together with repeated huzzas and plaudits from the Citizens both within and without doors.” The first of the 19 toasts was to “The United States, free, Sovereign and Independent forever”; the fourth to “Lieut. General George Washington”; the thirteenth, “God speed the plough”; the eighteenth to Marshall, and the last to the other honored guest, United States Atty. Gen. Charles Lee, of Alexandria (Columbian Mirror [Alexandria], 6 Sept. 1789).



 


6. Morning Clear—Mer. 65—at Night 66. Clear all day. Mr. Marshall & Mr. B. Washington went away before breakfast. Mr. Wm. Craik came to Breakfast & returned afterwards and Mr. Jno. Herbert & Mr. Robt. Burwell came to dinner. The latter returned after it. The former stayed all Night.
 


7. Morning—thunder & Rain for about an hour—Mer. 58—at Night 59. Clear afternoon. Mr. Herbert went away after dinner.
 


8. Morning clear Mer. at 58–70 at Noon and 66 at Night. Mr. & Mrs. Parks left this after breakfast.
 


9. Morning clear—Mer. at 59. Wind though but little of it Westerly—clear all day. Mer. 70 at Night.
 


10. Omitted to take any Acct. but the weather was clear & warm.
 


11. Morning a little cloudy, but clear afterwards. Mer. at 65—at Night 74—but little wind & that Southerly.
 



12. Morning lowering & calm—M. 68. Wind brisk from the Eastward—Mer. 70 at Night.
 


13. Morning Clear except a fog and but little wind through the day. Mer. 68 in the Morning 70 at Night. Mrs. Fairfax and daughter—Miss Dennison and a Mrs. Tebbles dined here.
 


14. Morning clear—wind Southerly—Mer. 64–78 at Noon & 72 at Night. Clear all day.
 


15. Morning & throughout the day clear—Mer. 68 in the warm mid day & 76 at Night So. & then Easterly. Mr. White came to dinner.
 


16. Morning clear—Wind Southerly—Mer. 71. Doctr. Stuart & Doctr. Craik came to dinner. Day warm.
 


17. Mer. at 75 in the Morning 85 at hight & 80 at Night. Day clear—wind Southerly. Mr. White & the Doctors went away this Morning.
 


18. Morning cloudy—Wind Southerly & Mer. at 75. After 2 Oclock there were showers with intervals till Night, when it had the appearance of a settled rain. Mer. 75 at N.
 


19. Morning cloudy—wind South—Mer.  and at Night 80. Doctr. Craik came in the Morning to visit Mr. L. Lewis & stayed all day & Night.
 


20. Morning clear—wind Southerly—Mer. at 75. Went up to the Federal City. Dined & lodgd at Mr. Thos. Peters.
 


21. Great appearances to Rain & some fell about 8 Oclock A.M.—clear afterwds. Examined in company with the Comrs. some of the Lots in the vicinity of the Capital & fixed upon No. 16 in [square] 634 to build on. Dined & lodged at Mr. Laws.

   
   
   Lot 16, square 634 was on the west side of North Capitol Street between B and C streets, about the middle of the block. GW was to pay $535.71 for it in three annual installments, the first of which was paid in 1798. The construction of a double town house on the lot, which GW hoped would “promote the necessary improvements in the City,” was begun that fall (GW to the Commissioners of the District of Columbia, 27 Oct. 1798, DLC:GW; Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:284).



 



   
22. Came home with Mr. T. Peter wife & 2 Children to Dinner. Mer. at 70 at Night and evening cool.
 


23. Morning clear—Wind Easterly & Mer. at 63. Lowering in the evening Mer. at 72. Mr. & Mrs. Nichols & his brother & Mrs. Swanwick dined here.


   
   Mrs. Swanwick is undoubtedly the widow of John Swanwick who had died the previous month. Swanwick was James B. Nickolls’s brother-in-law (John Swanwick to GW, 22 April 1789, DLC:GW).



 


24. Morning clear—Wind Southerly Mer. at 64. No. West afterwards.
 


25. Morning Mer. 60. Wind hard at No. W. all day. Mr. Geo. Steptoe Washington who came to dinner yesterday returned to day & Mr. Peter set off for New Kent. Mer. 64 at Noon and 58 at Night.


   
   George Steptoe Washington was now living at Harewood with his wife, Lucy Payne Washington, sister of Dolley Madison.



 



26. Morning—Clear—Wind at No. Wt. but little of it. Mer. at 48. Wind shifted to the Southward & blew fresh. Mer. 62 at N. Mr. Tracey came here to dinner.
 


27. Morning cloudy—wind fresh from So. Wt. with a scud or two of Rain in the afternoon. Mr. Jno. Herbert came to dinner and a Major Simons of Charleston in the afternn.

   
   
   major simons: Simons is Major James Simons (1761–1815) who had served under William Washington during the Revolution. Simons was appointed colonel in 1782 but preferred to call himself “major.” Simons brought a letter of introduction to GW from William Washington of South Carolina. GW returned an answer by Simons in which he urged Washington to accept a commission in the army during the diplomatic crisis with France and also asked him to recommend officers for the regimental ranks from South Carolina, Georgia, and North Carolina. “It has been said . . . that the twelve Regiments, under the Act for augmenting the force of the United States, will be proportioned among them; whereof Virginia, the two Carolinas, Georgia, Tennessee & Kentucky, will be called upon for four; & perhaps the additional Troops of Cavalry. If this plan should be adopted, I presume each of these states will be called upon for a certain part. I do not mean the authority of the State will be required to furnish them—but that, so many Men will be recruited in each, & furnish Officers in proportion thereto” (GW to William Washington, 27 Sept. 1798, DLC:GW).



 


28. Morning clear & cold—wind fresh from No. Wt. Mer. at 51. Wind high all day. Majr. Simons went away in the Morning & Mr. Herbert & Mr. Tracey in the Afternoon.
 


29. Morning & whole day clear and very cold. Mer. at Night 48.
 


30. Morning clear & calm—Mer. at 44. Clear all day. Went to church in Alexa. Mer. 59 at N.
